     Case 3:21-cv-00176-DMS-NLS Document 15 Filed 04/01/21 PageID.451 Page 1 of 1



1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
7                           SOUTHERN DISTRICT OF CALIFORNIA
8
9     AMERICAN ASPHALT SOUTH, INC., a                     Case No.: 21-cv-176 DMS (NLS)
10    California corporation,
                                                          ORDER SETTING BRIEFING
11                                       Plaintiff,       SCHEDULE
12    v.
13    CITY OF SAN DIEGO, a Municipal
      corporation,
14
                                      Defendant.
15
16
           On April 1, 2021, this matter came before the Court in an informal telephonic
17
     conference and the parties agreed to the following briefing schedule. Defendant shall file
18
     their Federal Rule of Civil Procedure 12(b) motion by April 9, 2021. Defendant shall
19
     contact the Court to obtain a hearing date prior to filing their motion.
20
           IT IS SO ORDERED.
21
22
     Dated: April 1, 2021
23
24
25
26
27
28

                                                      1
                                                                                21-cv-176 DMS (NLS)
